Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the declaration dated 5/21/20, the applicant prepared three compositions representative of the claimed invention(1-3) and three compositions representative of the closest prior art Galer(4-6). Compositions 1-3 included either whey permeate powder, milk permeate powder, or dried whey combined with potato starch, natamycin and mineral oil. Compositions 4-6 included cheddar cheese powder, cream cheese powder, or dried cream in combination with potato starch, natamycin and mineral oil. 
The data in Figure 2 shows that anticaking compositions 1-3 when applied on cheddar cheese all had superior caking resistance rated at 4.5 out of 5 compared to ratings of 1.5, 3, and 3.5 for anticaking compositions 4-6. Therefore, the anticaking composition of the claimed invention has unexpectedly better caking resistance when applied on cheddar cheese shreds. 
These unexpected properties are not shown in the mozzarella cheese examples, just cheddar cheese. Therefore, the applicant’s amendment reciting that the anticaking prevents caking when applied on a cheddar cheese renders the anticaking as nonobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791